ORDER

PER CURIAM.
AND NOW, this 20th day of July, 2009, as this Court finds the facts as pled in Appellant’s Amended Petition for Review, and all reasonable inferences taken therefrom, sufficiently establish a prima facie case for recovery under the Whistle-blower Law, 43 P.S. §§ 1421, et seq., the Order of the Commonwealth Court sustaining the Department of Public Welfare’s preliminary objections in the nature of a demurrer, pursuant to Pa.R.C.P. 1028(a)(4), is REVERSED. McNeil v. Jordan, 586 Pa. 413, 894 A.2d 1260,1274 (2006) (“In evaluating a demurrer, a court must accept as true all well-pleaded facts and all reasonable inferences deducible therefrom, and determine with certainty that no recovery is possible.”). The case is remanded to the Commonwealth Court for proceedings not inconsistent with this Order. Jurisdiction relinquished.
Justice EAKIN dissents.